ACCEPTED
                                                                                         03-14-00413-CR
                                                                                                4002203
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     2/3/2015 1:55:44 PM
                                                                                       JEFFREY D. KYLE
                                 No. 03-14-00413-CR                                               CLERK

    IN THE COURT OF APPEALS FOR THE THIRD JUDICIAL DISTRICT
                      OF TEXAS, AT AUSTIN         FILED IN
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                          Priscilla Aguilar Hernandez            2/3/2015 1:55:44 PM
                                        Appellant                  JEFFREY D. KYLE
                                                                         Clerk
                                            v.
                                The State of Texas
                                        Appellee

On Appeal from the 452nd District Court of McCulloch County in Cause No. 5797
              The Honorable Robert R. Hoffman, Judge Presiding

      Unopposed Motion for Extension of Time
          To File State’s Brief on Appeal
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:
      COMES NOW, the State of Texas, by and through her duly elected District
Attorney, Appellee in the above styled and numbered cause, and respectfully enters
this “Motion for Extension of Time to File State’s Brief on Appeal,” and in support of
such Motion would show the Court:
                                             I
      Appellant was convicted in the Murder, and punishment was assessed at 30
years. The trial court imposed sentence on the May 23, 2014. Notice of Appeal was
timely filed with the clerk of the trial court.
                                            II
      The deadline for filing the State’s Brief with the Court is February 6, 2015. This
request for an extension is based upon the inability of counsel for the State to finish
research on the issues raised by the trial of the case.
                                          III

      Counsel for the State would further show that she will require an additional

forty-five (45) days in which to complete the research and prepare the State’s Brief.

This is the State’s first request for an extension of time in which to file its brief.

Counsel would show that she has conferred with M. Patrick Maguire, counsel of

record for Appellant and would report that he does not oppose the request for an

extension.

                                      Prayer

      WHEREFORE PREMISES CONSIDERED, the undersigned prays this

Honorable Court to grant the State’s motion for extension of time in which to file its

brief, and Order that the deadline for filing such be extended an additional forty-five

(45) days, until March 23, 2015, or until such time as set by this Court.

                                           Respectfully submitted,
                                           /s/ Tonya Spaeth Ahlschwede
                                           Tonya Spaeth Ahlschwede
                                           District Attorney, 452nd District Court
                                           P.O. Box 635
                                           Mason, Texas 76856
                                           eMail: tsa@452da.net
                                           Tel: 325-347-8400
                                           Fax: 325-347-8404
                                           State Bar Card No. 24025656

                                           Attorney for the State of Texas

                                          2
                 Certificate of Compliance and Delivery

      This is to certify that: (1) this document, created using WordPerfect™ X7

software, contains 356 words, excluding those items permitted by Rule 9.4 (i)(1),

Tex.R.App.Pro., and complies with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.;

and (2) on February 3, 2015, a true and correct copy of the above and foregoing

“Unopposed Motion for Extension of Time To File State's Brief on Appeal” was

transmitted via the eService function on the State's eFiling portal, to M. Patrick

Maguire (mpmlaw@ktc.com), counsel of record for the Appellant.

                                          /s/ Tonya Spaeth Ahlschwede

                                          Tonya Spaeth Ahlschwede
                                          Counsel for the State of Texas




                                         3